In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 07-2489
PARISIMA ABDULLAHI,
                                                  Plaintiff-Appellant,
                                  v.

PRADA USA CORP.,
                                                 Defendant-Appellee.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
           No. 06 C 4527—Samuel Der-Yeghiayan, Judge.
                          ____________
 SUBMITTED JANUARY 18, 2008—DECIDED MARCH 21, 2008
                   ____________


 Before POSNER, FLAUM, and EVANS, Circuit Judges.
  POSNER, Circuit Judge. The plaintiff was a salesperson
at a Prada store, was fired, and has sued Prada for violat-
ing Title VII of the Civil Rights Act of 1964 and also 42
U.S.C. § 1981. The suit charges, under both statutes,
discrimination and retaliation. The district judge dis-
missed the suit for failure to state a claim.
  The principal issue is the meaning of “race” in section
1981, which provides, so far as relates to a case of em-
ployment discrimination, that “all persons within the
jurisdiction of the United States shall have the same right
in every State and Territory to make and enforce
2                                              No. 07-2489

contracts . . . as is enjoyed by white citizens.” The plain-
tiff’s Title VII claims, with (as we’ll see) one exception,
are time-barred, but not her section 1981 discrimination
and retaliation claims. The judge thought them barred
for a different reason—that they did not charge racial
discrimination. Her original complaint did, along with
discrimination on the basis of national origin (she was
born in Iran) and religion (Muslim). But in her amended
complaint (which like the original one was on a stand-
ard complaint form for employment discrimination sup-
plied by the Northern District of Illinois and used
mainly by unrepresented plaintiffs, such as the plaintiff
in this case, and which has boxes, each for a different type
of discrimination, that the plaintiff can place a check mark
in), unlike her original complaint, only the “national
origin” and “religion” boxes were checked. There is also
a box marked “color,” which was not checked in either
complaint.
  Race, nationality, and ethnicity are sometimes corre-
lated, but they are not synonyms. A racial group as the
term is generally used in the United States today is a
group having a common ancestry and distinct physical
traits. The largest groups are whites, blacks, and East
Asians. Iran is a country, not a race, and an “Iranian” is
simply a native of Iran. Iranians and other Central Asians
are generally regarded as “white,” whatever their actual
skin color; many Indians, for example, are dark. Some
Central Asians are indistinguishable in appearance from
Europeans, or from Americans whose ancestors came
from Europe, while others (besides Indians), for example
Saudi Arabians, would rarely be mistaken for Europeans.
Some Iranians, especially if they speak English with an
Iranian accent, might, though not dark-skinned, strike
some Americans as sufficiently different looking and
sounding from the average American of European
No. 07-2489                                                3

ancestry to provoke the kind of hostility associated with
racism. Yet hostility to an Iranian might instead be based
on the fact that Iran is regarded as an enemy of the United
States, though most immigrants to the United States from
Iran are not friends of the current regime. So one would
like to know whether the plaintiff is charging that the
discrimination against her is based on politics or on her
seeming to be member of a foreign “race.” (Her brief is
unclear on the point.)
   That would be a loose sense of the word “race,” but the
loose sense is the right one to impute to a race statute
passed in 1866. As the Supreme Court pointed out in
Saint Francis College v. Al-Khazraji, 481 U.S. 604, 611-13
(1987), it was routine then to refer to nationalities or
ethnic groups as races—the “German race,” for example.
“Congress intended to protect from discrimination iden-
tifiable classes of persons who are subjected to inten-
tional discrimination solely because of their ancestry
or ethnic characteristics. Such discrimination is racial
discrimination that Congress intended § 1981 to forbid,
whether or not it would be classified as racial in terms of
modern scientific theory. . . . [A] distinctive physiognomy
is not essential to qualify for § 1981 protection. If respon-
dent on remand can prove that he was subjected to in-
tentional discrimination based on the fact that he was
born an Arab, rather than solely on the place or nation of
his origin, or his religion, he will have made out a case
under § 1981.” Id. at 613 (footnote omitted).
  The plaintiff in the Saint Francis case was an Iraqi,
rather than a native of the Arabian peninsula, so it was a
reasonable inference that if he was discriminated against
for being “born an Arab” the source of the discrimina-
tion was not his national origin but his ethnicity,
which the Court equated to race. The present case is more
4                                               No. 07-2489

ambiguous because in it national origin and “race”
coincide—Iranian. In Pourghoraishi v. Flying J., Inc., 449
F.3d 751, 757 (7th Cir. 2006), we held, consistent with
Saint Francis, that Iranians can be a “race” for section 1981
purposes, but that was a case in which the plaintiff alleged
racial discrimination. It is possible that the plaintiff in
this case “unchecked,” as it were, the race box in her
amended complaint because, on reflection, she decided that
the discrimination she had experienced was unrelated to
her ethnicity. That seems unlikely, though, and bearing in
mind her pro se status and the fact that the complaint form
does not explain the distinctions among “race,” “color,”
and “national origin,” we think the judge was premature in
dismissing the section 1981 claims.
  That leaves for consideration only the Title VII claim of
post-employment retaliation. The judge dismissed it
because when the plaintiff filed the charge with the
EEOC that (she contends) precipitated the retaliation,
she was no longer employed by Prada. She argues that
Prada retaliated by spreading derogatory rumors about
her. The judge was wrong to think that such a retaliation
claim is not actionable under Title VII. Robinson v. Shell
Oil Co., 519 U.S. 337 (1997).
  To summarize, the dismissal of the Title VII post-employ-
ment retaliation claim and of the section 1981 claims is
reversed and the case is remanded for further consider-
ation of all those claims. The dismissal of the remaining
claims is affirmed.
                      AFFIRMED IN PART, REVERSED IN PART,
                                           AND REMANDED.




                   USCA-02-C-0072—3-21-08